IN THE SUPREME COURT OF THE STATE OF DELAWARE

SI-IELLY HACK, §
§ No. 104, 2015
Defendant Below, §
Appellant, § Court Below—Superior Court of
§ the State of Delaware in and for
v. § Sussex County
‘3'
STATE OF DELAWARE, § Cr. ID Nos. 1408000052
§ 1406002703
Plaintiff Below, §
Appellee. §

Submitted: July 6, 2015
Decided: September 10, 2015

Before VALIHURA, VAUGHN and SEITZ, Justices.
O R D E R

This 10“1 day of September 2015, upon consideration of the
appellant’s brief ﬁled under Supreme Court Rule 26(c), her defense
counsel’s motion to withdraw, and the appellee’s response, it appears to the
Court that:

(1) On January 5, 2015, the appellant, Shelly Hack, pled guilty to
one count of Robbery in the Second Degree and one count of Shoplifting.
On February 27, 2015, after a presentence investigation, the Superior Court
sentenced Hack to a total of six years at Level V imprisonment suspended
after ﬁve years and six months for six months at Level III probation. This is

Hack’s direct appeal.

(2) On appeal, Hack’s defense counsel has ﬁled a brief and a
motion to withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”).I
Defense counsel asserts that, based upon a complete and careful examination
of the record, there are no arguably appealable issues. Defense counsel
represents that he provided Hack with a copy of the motion to withdraw and
the accompanying brief and informed Hack of her right to identify any
points she wished this Court to consider on appeal. Hack has not submitted
any points for this Court’s consideration. The State has responded to the
Rule 26(c) brief and has moved to afﬁnn the Superior Court’sjudgment.

(3) When reviewing a motion to withdraw and an accompanying
brief under Rule 26(c), this Court must be satisfied that the appellant’s
defense counsel has made a conscientious examination of the record and the
law for arguable claims.2 Also, the Court must conduct its own review of

the record and determine whether “the a eal is indeed so frivolous that it
PP

may be decided without an adversary presentation.”3

' See Del. Supr. Ct. R. 26(c) (governing criminal appeals without merit).

2 Penson v. Ohio, 488 US. 75, 83 (1988); McCoy v. C'om‘l Q/‘Appeals of Wisconsin, 486
US. 429, 442 (1988); Anders v, California, 386 US. 738, 744 (1967).

3 Pem‘on v. Ohio, 488 US. at 81.

[\J

(4) In this case, having conducted “a full examination of all the
proceedings” and having found “no nonfrivolous issue for appeal,”4 the
Court concludes that Hack’s appeal “is wholly without merit.”5 The Court is
satisﬁed that Hack’s defense counsel made a conscientious effort to examine
the record and the law and properly determined that Hack could not raise a
meritorious claim on appeal.

NOW, THEREFORE, IT IS ORDERED that the State’s motion to
affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

BY THE COURT:

 

m: